Citation Nr: 0532331	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945 and August 1946 to August 1948.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO continued a 30 percent disability rating 
for an anxiety disorder.  The veteran perfected an appeal of 
this issue.

FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's anxiety disorder does not cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's anxiety disorder is manifested by insomnia 
resulting in fatigue, anxiety, stomach pains and dizziness.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Codes 9424, 9440 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim an increased rating as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, and a December 2001 Statement of the Case, 
as well as February 2004 and May 2004 Supplemental Statements 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The veteran was originally granted service connection for a 
psychogenic gastrointestinal reaction in August 1949.  The 
veteran's disability rating was increased to 30 percent by a 
July 1998 rating decision, when the diagnosis was noted as 
anxiety disorder.  The veteran requested an increased rating 
for his nervous disorder in November 2000.  

The veteran's VA outpatient treatment records from February 
2000 to January 2001 reveal treatment for multiple 
complaints, including depression following his son's death in 
April 2000.  In June 2000 the examiner noted that the 
veteran's speech was coherent and his mood was depressed.  
The veteran did not report having and suicidal or homicidal 
ideation or delusions or hallucinations.  The examiner 
diagnosed the veteran's symptoms as bereavement.  The veteran 
was seen again in September and October 2000.  In October 
2000, the veteran indicated that he was feeling better and 
had become active again.  The examiner noted that this mood 
was improved and diagnosed his symptoms as adjustment 
depression in partial remission.  Global Assessment of 
Functioning (GAF) score was 55.

A VA examination was performed in January 2001.  The veteran 
indicated that his son passed away in April 2000.  He 
reported that he had been married for the past 50 years and 
retired in 1986.  He reported that he has many friends at 
different organizations.  The veteran presented with 
complaints of sadness since the death of his son.  He also 
indicated that he suffered from chronic poor sleep.  He 
indicated he had difficulty sitting still and was sometimes 
anxious about his problems.  A mental status examination 
revealed his speech was normal in tone and articulation, but 
was pressured and voluminous, requiring redirection from the 
examiner.  The examiner noted the veteran did not have 
suicidal or homicidal ideation or auditory or visual 
hallucinations.  The examiner also noted that the veteran's 
insight and judgment were good and he had no difficult 
concentrating.  No psychosis or delusions were noted.  The 
examiner diagnosed the veteran's symptoms as generalized 
anxiety disorder and noted that the veteran's anxiety causes 
him significant distress.  The veteran's GAF score was 61.  
The examiner indicated that the veteran's psychiatric 
incapacity was mild to moderate.  

The veteran's VA outpatient treatment records from January 
2001 to July 2003 reveal consistent treatment for his 
depression.  The veteran was treated in March 2001 and July 
2001 for complaints of depression.  The records indicate the 
veteran attended a bereavement group meeting in August 2001, 
September 2001, and October 2001.  In October 2001, his GAF 
score was noted to be 45, with a finding of some impairment 
of insight and judgment, and depression relating to his son's 
death,.

In December 2001, the veteran was treated for his generalized 
anxiety disorder.  He indicated he was worried about moving 
homes and leaving his support system.  

In May 2002 the veteran was evaluated for his other medical 
problems, and at that time the examiner noted that the 
veteran had no complaints of depression.  In October 2002 the 
veteran reported that his niece had passed away recently but 
he was coping well.  In April 2003, November 2003 and April 
2004 he reported that he was coping well and the examiner 
noted that the veteran had no complaints of depression.  
During this time period the veteran denied feeling dizziness, 
suffering from insomnia, vomiting or diarrhea.   

A VA examination was performed in October 2003.  The veteran 
presented with complaints of insomnia, nightmares, 
nervousness, and gastrointestinal problems.  The veteran 
reported that he did not currently receive mental health 
treatment of any kind and did not take psychiatric 
medication.  He reported that he spent his time taking walks 
and being involved with a local community group.  He could 
not ascribe any limitations on activity or other social 
impairments due to his anxiety symptoms.  The veteran 
indicated that he was persistently depressed after his son's 
death.  A mental status exam revealed that the veteran's mood 
was dysphoric with constricted affect.  There was no 
impairment of communication or thought process.  His speech 
was spontaneous, relevant, and at a normal rate and rhythm.  
The examiner noted that his thinking was logical, goal 
oriented, and without evidence of formal thought disorder.  
The veteran denied hallucinations, delusions, panic attacks, 
phobias, obsessive thoughts, or rituals that interfere with 
functioning.  Long term recall was grossly intact.  Short 
term recall and concentration were slightly impaired.  
Judgment and insight were intact.  The veteran described 
sleep disturbance from occasional nightmares.  He admitted 
passive suicidal ideation but denied intent or a plan.  He 
was casually dressed for the examination and appropriately 
groomed.  The veteran's GAF score was noted to be 53.  

The examiner diagnosed the veteran's symptoms as anxiety 
disorder manifested by insomnia, dizziness, gastrointestinal 
complaints, and nightmares.  The examiner noted that the 
veteran's symptoms of bereavement such as depressed mood, 
irritability, preoccupation with details of son's death, and 
passive suicidal ideation was not at least likely as not 
associated with his anxiety disorder.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

The veteran's currently diagnosed anxiety disorder is rated 
under the General Rating Formula for Psychoneurotic 
Disorders.  38 C.F.R. § 4.130 (2005).  Under this formula a 
30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9424, 9400 (2005).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS 32 (4th ed. 1994)).  

A GAF Score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF Score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant), or where there is major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  A GAF 
of 51 to 60 indicates moderate symptoms (e.g., flattened 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2004).  Accordingly, GAF scores 
ranging from 45 to 61 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.  

The Board notes that the assignment of an evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2003).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

The veteran's psychiatric disorder has been rated as a 
conversion disorder in the past, with a more recent diagnosis 
of anxiety disorder.  As both diagnoses utilize the same 
rating criteria, the change in nomenclature from conversion 
disorder to anxiety disorder is not prejudicial.  

Following a review of all of the evidence of record, the 
Board finds that an evaluation in excess of 30 percent is not 
warranted.  While the veteran's outpatient treatment records 
do note some complaints of depression, these complaints were 
related to bereavement in the loss of his son in an 
altercation with police, the loss of a niece, and moving to a 
new house and losing some of his support system.  GAF scores 
in the treatment records ranged from 45 to 55 from 2000 to 
2004.  Most recent outpatient records noted continued 
complaints of sleep problems, but that he was handling stress 
well on his own and denied depression.


Similarly, at the most recent VA examination in 2003, his 
speech was spontaneous, relevant, and at normal rate and 
rhythm.  His thinking was logical, goal directed and without 
evidence of a formal thought disorder, and his judgment and 
insight were intact.  Some short term memory impairment was 
noted, but long term memory was grossly intact.  He denied 
panic attacks, phobias, or obsessive thoughts or rituals 
interfering with functioning.  He did report chronic sleep 
impairment, and admitted to some passive suicidal ideation 
but denied intent or plan.  GAF score was 53.

The Board finds that the current symptomatology does not 
reflect entitlement to an evaluation in excess of 30 percent.  
The veteran's depressed mood (to the extent it is related to 
his service-connected disorder), anxiety, chronic sleep 
impairment, and mild memory loss fall squarely within the 
criteria for the 30 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9424, 9400.  

Although a constricted affect was noted, a flattened affect 
was not.  Further, while passive suicidal ideation was noted, 
such was attributed to his bereavement and not related to the 
service connected anxiety by the examiner.  Even if it were, 
however, the GAF score of 53 assigned clearly indicates that 
the veteran is not considered to be a danger to himself in 
that regard.  Finally, although the veteran's speech was 
somewhat pressured in the 2001 VA examination, such has not 
been the case in any subsequent records.  In fact, the 2003 
VA examination noted normal speech and no impairment in 
communication process.  See Francisco, supra.

Thus, upon consideration of the evidence, the Board finds 
that the veteran's service connected disability picture does 
not more nearly approximate the criteria for an evaluation in 
excess of the 30 percent rating currently assigned.

As the preponderance of the evidence is against the claim for 
a higher rating for conversion disorder the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


